Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are  pending, claims 7-9 are newly added and claims 1-6 have been amended.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 11-16-2020  has been considered. Please see attached PTO-1449. 
CLAIM INTERPRETATION
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first collection unit”, “second collection unit”, “generation unit” “calculating unit” and “storage unit”, in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (Figure 2 and 3, and the specification, for example, paragraphs 20-39 and 43 include corresponding structure for the limitations of the claim).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art Magee et al. (US Publication No. 2014/0007238) of record discloses, threat intelligence is collected from a variety of different sources. The threat intelligence information is aggregated, normalized, filtered and scored to identify threats to an information network. Threats are categorized by type, maliciousness and confidence level. Threats are reported to network administrators in a plurality of threat feeds, including for example malicious domains, malicious IP addresses, malicious email addresses, malicious URLs and malicious software files.
	The prior art Wicker et al. (US Publication No. 2019/0334942) of record discloses, method and system for curating threat intelligence data including receiving threat intelligence data comprising a list
of entities, one or more associations between entities, a reputation score for each entity, and/or a confidence value corresponding to the one or more associations. An updated reputation score for at least one of a first type of entities can be determined based at least in part on the confidence value and/or on determining a reputation score of at least one of a second type of entities to which the at least one of the first type of entities is associated in the one or more associations. The reputation score of the at least one of the first type of entities can be updated, in the threat intelligence data, to the updated reputation score.
	The prior art Fifler et al. (US Publication No. 2018/0198827) of record discloses, examples for confidence levels in reputable entities. Some of the examples enable identifying
a particular reputable entity that is originated from a plurality of sources including a first source and a second source; determining a first level of confidence associated with the first source; determining a second level of confidence associated with the second source; determining an aggregate level of confidence associated with the plurality of sources based on the first and second levels of confidence, wherein the aggregate level confidence is higher than the first and second levels of confidence; and determining an entity score for the particular reputable entity based on the aggregate level of confidence.
	The prior art Park et al. (US Publication No. 2018/0159876) of record discloses, an automated method for processing security events. It begins by building an initial version of a knowledge graph
based on security information received from structured data sources. Using entities identified in the initial version, additional security information is then received. The additional information is extracted from one or more unstructured data sources. The additional information includes text in which the entities (from the structured data sources) appear. The text is processed to extract relationships involving the entities (from the structured data sources) to generate entities and relationships extracted from the unstructured data sources. The initial version of the knowledge graph is then augmented with the entities and relationships extracted from the unstructured data sources to build a new version of the knowledge graph that consolidates the intelligence received from the structured data sources and the unstructured data sources. The new version is then used to process security event data.
	The prior art Mahjoub et al. (US Publication No. 2017/0041333) of record discloses, techniques are provided herein for classifying domains based on DNS traffic and identifying  domains that are 
associated with malicious activity. Traffic between one or more domain name system (DNS) resolvers and one or more authoritative name servers hosted on the Internet is analyzed analyzing at a server having network connectivity. A mismatch between a hostname and Internet Protocol (IP) information for the hostname is detected in the traffic and domains included in the traffic are classified based on the detecting.
	The prior art Bingham et al. (US Publication No. 2015/0215334) of record discloses, systems and methods for generating threat intelligence based on network security data. In one implementation, a network traffic dataset representative of network traffic for an Internet Protocol address across one or more ports of a primary network is obtained. A content distribution network log associated with a content distribution network is obtained. The content distribution network log includes a history of content requests by the Internet Protocol address. The network traffic dataset is correlated with the content distribution network log based on the Internet Protocol address to obtain network security data. One or more threat attributes representative of malicious activity are identified from the network security data. The one or more threat attributes are weighted. Network threat intelligence is generated based on the weighted threat attributes using a processing cluster.
	The prior art Maida et al. (US Patent No. 10,958,667) of record discloses, systems and methods for performing graph-based analysis of computing system threats and incidents, and determining
response and/or mitigation actions for the threats and incidents. In some embodiments, the systems and methods generate node graphs of computing system threat artifacts, and perform actions to identify recommended resolutions to the threats, based on information derived from the generated node graphs.
	The prior art Oprea et al. (US Patent No. 9,635,049) of record discloses, a processing device comprises a processor coupled to a memory and is configured to obtain data relating to communications
initiated by host devices of a computer network of an enterprise, and to process the data to identify external domains contacted by the host devices. A graph inference algorithm is applied to analyze contacts of the host devices with the external domains in order to characterize one or more of the external domains as suspicious domains. The host devices are configured to counteract malware infection
from the suspicious domains. The graph inference algorithm in some embodiments comprises a belief propagation algorithm, which may be initiated with one or more seeds corresponding to respective known suspicious domains or to respective ones of the external domains determined to be associated with command and control behavior. 
However, prior arts taken singly or in combination, fail to anticipate or render the following limitation:
generating a graph in which the first threat intelligence, the relevant information, and the second threat intelligence are set as nodes, each of the nodes connected to another node including related information; and a calculating, by applying a belief propagation method to the graph, a level of confidence of the first threat intelligence based on a level of confidence of the second threat intelligence (as claimed in claims 1, 5 and 6).
Claims are allowed in light of the above limitations when in combination with remaining claim limitations. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437